Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 & 14: “moveable away”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fialkoff (USPN 7,094,217).
st, see annotated Figures 2 & 3) along which the first plurality of overlapping flaps extend distally away from the first panel outer surface (Figures 1-4) and an opposite second edge (2nd, see annotated Figure 2 & 3 below) that overlaps the first integrated edge of an adjacent flap of the first plurality of overlapping flaps, and wherein each of the first integrated edges are offset from one another (Figures 1-4); a second plurality of overlapping flaps (26c, 26d) formed integral to the second panel and positioned on the second panel outer surface between the third panel edge and the fourth panel edge (Figures 1-4), wherein each of the second plurality of overlapping flaps includes a second integrated edge along which the second plurality of overlapping flaps extend distally away from the second panel outer surface (Figures 1-4), and wherein each of the second 
Regarding Claim 17, Fialkoff discloses wherein each of the second plurality of overlapping flaps are secured such that the overlapping occurs in a second same direction across the second panel (Figures 1-4), and wherein the second same direction is different than the first same direction (Figures 1-4, different direction that it is on a different side).  
Regarding Claim 18, Fialkoff discloses the garment comprises an upper torso apparel item (Figures 1-4).  
Regarding Claim 19, Fialkoff discloses the first panel and the trim piece together comprise a first drag inducing article (Figures 1-4, the panel and piece are capable of creating a first drag), and further wherein the second panel and the trim piece together comprise a second drag inducing article (Figures 1-4, the panel and piece are capable of creating a second drag).
Regarding Claim 20, Fialkoff discloses the first drag inducing article is oriented relative to the garment to induce drag based upon motion in a first direction (Figures 1-4, up direction), and further wherein the second drag inducing article is oriented relative to the garment to induce drag based upon motion in a second direction (Figures 1-4, down direction). 

    PNG
    media_image1.png
    847
    623
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (USPN 338,475).
Regarding Claim 1, Buchanan discloses an article (Figures 1 & 2) comprising a first panel (panel one, see annotated Figure 1 below) having at least a first panel edge (1st, see annotated Figure 1 below), a second panel edge (2nd, see annotated Figure 1 below), and a first panel outer surface (Figures 1 & 2), the first panel comprising a first plurality of integrally- formed flaps (b) that extend from the first panel outer surface and between the first panel edge and the second panel edge (Figures 1 & 2), wherein each flap of the first plurality of integrally-formed flaps includes a first flap edge (top edge, Figure 1) and an opposite second flap edge (bottom edge, Figure 1); a second panel (panel two, see annotated Figure 1 below) positioned adjacent to the first panel (Figure 1) and having at least a third panel edge (3rd, see annotated Figure 1 below), a fourth panel edge (4th, see annotated Figure 1 below), and a second panel outer surface (Figures 1 & 2 below), the second panel comprising a second plurality of integrally-formed flaps (b) that extend from the second panel outer surface and between the third panel edge and the fourth panel edge (Figures 1 & 2); and a trim piece (trim or E, see annotated Figure 1 below) affixed to the first panel proximate to the first panel edge and securing a first end portion of at least one of the first plurality of integrally-formed flaps between the trim piece and the first panel outer surface (Figures 1 & 2), the trim piece further affixed to the second panel proximate the third panel edge and securing a second end portion of at least one of the second plurality of integrally-formed flaps between the trim piece and the second panel outer surface (Figures 1 & 2), the trim piece adjacently securing the first panel edge to the third panel edge (Figures 1 & 2). Buchanan does not disclose the second flap edge movable away from the first panel outer surface. However, Glidden discloses a plurality of flaps having a first flap edge (top, Figures 1-3) and an opposite second flap edge (bottom, Figures 1-3) wherein the second flap edge is movable away from the panel outer surface (Figures 1-4, Page 1, Col. 2, lines 34-44). It would have been obvious to one of ordinary skill in the art to modify the second flap edge of Buchanan, to be movable from the panel, as taught by Glidden, in order to provide weather resisting fabric while providing insulation and waterproof properties.
Regarding Claim 2, Buchanan discloses the first plurality of integrally-formed flaps extends from a first flap edge that extends along the first panel outer surface to a second flap edge (Figures 1 & 2).  
Regarding Claim 3, Buchanan discloses the second flap edge of a first integrally-formed flap of the first plurality of integrally-formed flaps overlaps the first flap edge of a second integrally-formed flap that is adjacent to the first integrally-formed flap (b1, Page 1 lines 44-45).  
Regarding Claim 4, Buchanan discloses the first flap edge of each of the first plurality of integrally-formed flaps is offset from the first flap edge of other integrally-formed flaps (Figures 1 & 2, b1, Page 1, lines 40-45).  
Regarding Claim 5, Buchanan discloses the first flap edge of each of the first plurality of integrally-formed flaps extends across the first panel outer surface in parallel with the other integrally-formed flaps (Figures 1 & 2).  
Regarding Claim 6, Buchanan discloses the first flap edge of each of the first plurality of integrally-formed flaps is concentrically aligned with the first flap edge of the other integrally-formed flaps (Figures 1 & 2).   
Regarding Claim 7, Buchanan discloses one or more air pockets (pockets created between flaps, Figure 2) that create drag are formed on the article between one or more pairs of adjacent flaps of the first plurality of integrally-formed flaps (the pockets are capable of creating drag, Figures 1 & 2).  
Regarding Claim 8, Buchanan discloses the article is affixed to a garment (the purse of Buchanan is a garment in that it is worn by a user) at a position on the garment that is adjacent to a portion of a wearer's body that moves when the garment is in an as-worn position (Typically purses are worn on a user’s wrist/ arm, shoulder or across the body and thus it is a portion of the body that moves when the garment of the purse is worn).  
Regarding Claim 9, Buchanan discloses the trim piece comprises a zipper tape (trim, see annotated Figure 1 below, inasmuch is understood by the examiner, trim of Buchanan is a zipper tape since it is a strip of material holding the panels down, zipper is an adjective to describe tape but it is unclear what zipper is supposed to describe for the tape).  
Regarding Claim 10, Buchanan discloses further comprising: a second trim piece (E, Page. 1, lines 50-54) affixed to the first panel proximate to the second panel edge and securing a third end portion of at least one of the first plurality of integrally-formed flaps between the second trim piece and the first panel outer surface (Figures 1 & 2).  
Regarding Claim 11, Buchanan discloses the first panel edge is opposite the second panel edge (Figure 1).  
Regarding Claim 12, Buchanan discloses the first panel comprises at least one panel edge between the first panel edge and the second panel edge (Figure 1 & 2), and wherein at least one trim piece is affixed to the first panel along the at least one panel edge (Figures 1 & 2).  
Regarding Claim 13, Buchanan discloses the first panel comprises at least one of: a woven fabric; or a knit fabric (Page 1, lines 42-44, “straw braid” is a knit fabric in that it is yarn interlocked).  
Regarding Claim 14, Buchanan discloses a method of manufacturing an article (Figures 1 & 2) comprising providing a first panel (panel one, see annotated Figure 1 below) comprising at least a first panel edge (1st, see annotated Figure 1 below), a second panel edge (2nd, see annotated Figure 1 below), a first panel outer surface (Figures 1 & 2), and a first plurality of integrally-formed flaps (b) extending from the first panel outer surface and between the first panel edge and the second panel edge (Figures 1 & 2), wherein the first plurality of integrally-formed flaps further comprise a first end portion located proximate to the first panel edge (Figure 1), wherein each flap of the first plurality of integrally-formed flaps includes a first flap edge (top edge, Figure 1) and an opposite second flap edge (bottom edge, Figure 1); providing a second panel (panel two, see annotated Figure 1 below) comprising at least a third panel edge (3rd, see annotated Figure 1 below), a fourth panel edge (4th, see annotated Figure 1 below), a second panel outer surface (Figures 1 & 2), and a second plurality of integrally- formed flaps (b) extending from the second panel outer surface and between the third panel edge and the fourth panel edge (Figures 1 & 2), wherein the second plurality of integrally- formed flaps (b) further comprise a second end portion located proximate to the third panel edge (Figure 1); providing a first trim piece (trim or E, see annotated Figure 1 below); securing the first end portion of at least one of the first plurality of integrally-formed flaps between the first panel outer surface and the first trim piece proximate to the first panel edge (Figures 1 & 2); and securing the second end portion of at least one of the second plurality of integrally-formed flaps between the second panel outer surface and the first trim piece proximate to the third panel edge (Figures 1 & 2), wherein, when the first end portion and the second end portion are secured, the first trim piece adjacently secures the first panel edge of the first panel to the third panel edge of the second panel (Figures 1 & 2). Buchanan does not disclose the second flap edge movable away from the first panel outer surface. However, Glidden discloses a plurality of flaps having a first flap edge (top, Figures 1-3) and an opposite second flap edge (bottom, Figures 1-3) wherein the second flap edge is movable away from the panel outer surface (Figures 1-4, Page 1, Col. 2, lines 34-44). It would have been obvious to one of ordinary skill in the art to modify the second flap edge of Buchanan, to be movable from the panel, as taught by Glidden, in order to provide weather resisting fabric while providing insulation and waterproof properties.
Regarding Claim 15, Buchanan discloses providing a second trim piece (E, see annotated Figure 1 below); and      Reply to Office Action of: 06/23/2020securing a third end portion of at least one of the first plurality of integrally- formed flaps between the first panel outer surface and the second trim piece along the second panel edge (Figures 1 & 2).  

    PNG
    media_image2.png
    774
    674
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732